IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 24, 2009
                                     No. 08-41285
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JULIO CESAR PEGUEROS-AGUILAR,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:08-CR-562-ALL


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Julio Cesar Pegueros-Aguilar (Pegueros) appeals the sentence he received
after he pleaded guilty to being found illegally in the United States following
deportation, in violation of 8 U.S.C. § 1326. Pegueros argues that the district
court erred when it treated his prior South Carolina conviction for Assault and
Battery of a High and Aggravated Nature (ABHAN) as a crime of violence and
enhanced his base offense level by 16 under U.S.S.G. § 2L1.2(b)(1)(A)(ii). This
court held in United States v. Guerrero-Robledo, 565 F.3d 940, 946 (5th Cir.),

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-41285

petition for cert. filed (July 7, 2009) (No. 09-5206), under both plain error and de
novo review, that ABHAN is a crime of violence for § 2L1.2(b)(1)(A)(ii) purposes
because it constitutes the enumerated offense of aggravated assault.
      AFFIRMED.




                                         2